DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 10 and 18, the claim recites “low pass filter the data acquired from the calibrated during the roll” in line 7 and “low pass filter the response data” in line 16 are unclear and not defined the sentences.
 	With respect to claim 18, the claim recites “low pass filter the acquired data” in line 5 and “low pass filter the interpolated data with the DC component removed” in line 9 are unclear and not defined the sentences.
 	Dependent claims 11-17 and 19-20 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Leboeuf (EP 3073297 A1).
 	With respect to claim 1, Leboeuf teaches a method, comprising: acquiring calibrated data from a direct current (DC) coupled accelerometer of a towed object (pars 0012-0014, 0018, figure 1, tilt sensor (TS), streamer (2)); interpolating the acquired calibrated data to a location (pars 0019-0020, the determination of β(t) involves the interpolation of the measurement ꭤ(t) to the location of the PMS (figure 1) , pars 0031 and 0066 for the estimation of the interpolation parameter β’ (t)) of an alternating current (AC) coupled accelerometer of the towed object (pars 0014-0017, figure 1, PMS, streamer represent an AC coupled accelerometer that detects particle displacement within water by detecting particle motion variation, such as accelerations)); estimating a calibration parameter associated with the AC coupled accelerometer based on the interpolating (pars 0019-0021, formula); and correcting for a sensitivity associated with the AC coupled accelerometer using the calibration parameter (pars 0021-0022). 
 	With respect to claims 2 and 9, Leboeuf teaches filtering the acquired calibrated data. wherein filtering the acquired calibrated data comprises filtering the acquired calibrated data using a low pass filter (par 0105).

 	With respect to claims 5 and 7, Leboeuf teaches wherein interpolating the acquired calibrated data to the location of the AC coupled accelerometer comprises interpolating an orientation angle deviation between the DC coupled accelerometer and the AC coupled accelerometer, wherein estimating the calibration parameter comprises estimating an orientation angle deviation between the DC coupled accelerometer and the AC coupled accelerometer (pars 0019-0020 where the determination of β(t) involves the interpolation of the measurement ꭤ(t) to the location of the PMS (figure 1) , pars 0031 and 0066 for the estimation of the interpolation parameter β’ (t)) of an alternating current (AC) coupled accelerometer of the towed object (pars 0014-0017, figure 1, PMS, streamer represent an AC coupled accelerometer that detects particle displacement within water by detecting particle motion variation, such as accelerations)).
 	With respect to claim 6, Leboeuf teaches wherein estimating the calibration parameter comprises estimating a resistor-capacitor (RC) response of the AC coupled accelerometer (par 0185 which is commonly known in the art for the RC function is an RC response of the AC coupled accelerometers). 
 	With respect to claim 8, Leboeuf teaches wherein estimating the calibration parameter comprises estimating a different sensitivity associated with the AC coupled accelerometer (pars 0019-0021, calibration value β(t)). 
 	With respect to claim 21, the claimed invention discloses the features are similar to the claim 1 therefore, the claim21 is rejected by the same reasons and cited references as indicated in the claim 1 above. Leboeuf further teaches a method of generating a geophysical data product, the method .
Allowable Subject Matter
Claims 10 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Edme et al (US 9753167) discloses calibrating rotational data and translational data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRYAN BUI/Primary Examiner, Art Unit 2865